EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabby Gelozin on 08/29/2022.

The application has been amended as follows: 

In the claims:
1.	A control mechanism, comprising: 
an actuator having first and second positions; 
a resilient member arranged to bias the actuator toward the second position; and 
an input cable arranged along a serpentine path and connected to the actuator, 
wherein the input cable is arranged to retain the actuator in the first position using tension, applied by a plurality of detector cables along the serpentine path of the input cable, and communicated to the actuator by the input cable;
a housing and a plurality of detector cables, wherein the serpentine path extends within the housing, wherein the plurality of detector cables extend through the housing and connect to the input cable within the housing; and
a first end of the input cable is fixed to a fixation location arranged within the housing.
2.	Cancelled
3.	The control mechanism as recited in claim [[2]] 1, wherein the actuator is pivotally fixed within the housing and the input cable connects to the actuator within the housing.
4.	The control mechanism as recited in claim [[2]] 1, wherein the actuator is pivotally 20fixed outside of the housing, wherein the input cable extends through the housing and connects to the actuator outside of the housing.

5.	Cancelled
14.	A module for integrating detector cables into a control mechanism, comprising: 
an input cable arranged for connection between an actuator and a fixation location; 
a plurality of cable guides arranged to retain the input cable along a serpentine path; 
10a plurality of couplers arranged to couple two or more detector cables to the input cable along the serpentine length of the input cable; and
a housing with the fixation location and at least three apertures, wherein an end of the input cable is connected to the fixation location, wherein the serpentine path spans at least two of the apertures, and wherein a first and a second of the plurality of cable guides are arranged on opposite sides of a first of the apertures along the serpentine path.
15.	Cancelled
16.	A fire suppression system, comprising:  
20a suppressant reservoir; 
a suppressant valve in fluid communication with the suppressant reservoir; and 
a control mechanism operably connected to the suppressant valve, including: 
an actuator having first and second positions; 
a resilient member arranged to bias the actuator toward the second position;  25and 17WO 2019/084132PCT/US2018/057304 
an input cable arranged along a serpentine path and connected to the actuator, the input cable arranged to retain the actuator in the first position using tension, applied by a plurality of detector cables along the serpentine path, and communicated to the actuator by the input cable to issue suppressant from the suppressant reservoir to a 5protected space when the actuator moves from the first position to the second position; and
a housing, a plurality of detector cables, and a plurality of cable guides, the input cable arranged within the housing, the cable guides fixed within the housing along the serpentine path, 10and detector cables coupled to the input cable along the serpentine path.
17.	Cancelled18.	A method of integrating detector cables into a control mechanism, comprising: 
providing a housing;
connecting an input cable to a fixation location within the housing and an actuator having first and second positions; 
biasing the actuator toward the second position using a resilient member; and  
15connecting a plurality of detector cables to the input cable along serpentine path, each of the detector cables applying tension to the input cable to retain the actuator in the first position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best available prior art examiner was able to find to read on the claim limitations is U.S. Patent #3,378,081 to O’Reilly.  Examiner notes a 103 rejection with O’Reilly as a base reference and U.S. Patent #4,889,313 to Sanchez as a modifying reference (as Sanchez discloses various pipes and conduits and boxes acting as protective housings for a similar cable actuation system could be applied to some of the claims prior to the examiner’s amendment.  In discussion with the attorney of record, examiner noted the above amendments to the claims would define the housing and the input cable in a way not seen in the best possible prior art (O’Reilly in view of Sanchez), and therefore would define over the known prior art. 
Other Pertinent references that do not read on the invention alone or in combination are for example, U.S. Patent #3,463,236 to Flajole et al., U.S. Patent #3,884,304 to Messerschmidt et al., U.S. Patent #4,313,501 to Eckert, U.S. Patent #6,286,604 to Ou, U.S. PG-Pub 2011/0214888 to Alchalel et al., and U.S. PG-Pub 2015/0231432 to Zlatintsis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649